DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
Claims 1-15 are allowed in view of the amendments/arguments filed 12/15/21.  The terminal disclaimer filed on 12/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,179,288 and U.S. Patent No. 10,709,986 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Patentability seen in, although not limited to Independent Claim 1, 8, and 15: 
Regarding the prior art of Wang (US 8,932,138), Wang even though having the same assignee of the current application qualifies as prior art under AIA  35 U.S.C. § 102(a)(1), having a publication date (Patent date of January 13, 2015 and Prior Publication date of November 15, 2012) more than a year prior to the effective filing date, June 20, 2016, of the instant application (such that the 102(b)(1)(a or b) exception do no apply).  The framework of AIA  35 U.S.C. § 102(a)(2) and it’s exceptions does not apply in the case.
The closest prior art of record does not teach or fairly suggest the claimed system, method, and computer-readable medium in combination.  Wang (US 8,932,138) teaches a computer system, computer-implemented method, and non-
However, Wang or Schwaiger, alone or in combination, fail to teach based on the detected adjacency and based on the first player and the second player belonging to the player alliance, automatically presenting to the first player a selectable option to transfer in-game resources of the first type to the second player; and in response to and conditional on selection by the first player of the selectable option, transferring a quantum of the first type of in-game resource to the second player.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/TRAMAR HARPER/Primary Examiner, Art Unit 3715